QUAKER® INVESTMENT TRUSTSupplement dated February 4, 2009 To the Statement of Additional Information for the QUAKER MID-CAP VALUE FUND QUAKER SMALL-CAP GROWTH TACTICAL ALLOCATION FUND Dated October 28, 2008 (as Amended November 3, 2008) The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Statement of Additional Information (“SAI”).Defined terms not otherwise defined in this supplement have the same meaning as set forth in the SAI. Effective
